United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.W., Appellant
and
DEPARTMENT OF THE NAVY,
PORTSMOUTH NAVAL SHIPYARD,
Portsmouth, NH, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1022
Issued: July 24, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 10, 2017 appellant filed a timely appeal from a December 30, 2016 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant met his burden of proof to establish a ratable hearing loss
for purposes of a schedule award.
FACTUAL HISTORY
On February 19, 2016 appellant, then a 64-year-old mechanical shop supervisor, filed an
occupational disease claim (Form CA-2) for bilateral hearing loss which he attributed to daily
1

5 U.S.C. § 8101 et seq.

exposure to loud noises in the workplace.2 He indicated that he first became aware of his
condition and its work-related nature on January 18, 2014. OWCP received appellant’s
employee health records, including hearing conservation data and audiograms dating back to
September 1977.
On August 31, 2016 Dr. David Thompson, a Board-certified otolaryngologist and OWCP
referral physician, examined appellant and administered an audiogram. He diagnosed bilateral
“noise-induced” high-frequency sensorineural hearing loss. Dr. Thompson indicated that
appellant’s workplace exposure was of sufficient intensity and duration to have caused the
demonstrated hearing loss. He further commented that appellant’s abrupt high-frequency loss
was inconsistent with age-related hearing loss.
By decision dated October 25, 2016, OWCP accepted appellant’s claim for bilateral
sensorineural hearing loss, with a January 18, 2014 date of injury. Additionally, it advised him
to file a claim for a schedule award (Form CA-7), noting that the medical evidence of record
“establishe[d] that [he had] permanent partial impairment as a result of [his] employment-related
hearing loss.”
On November 28, 2016 appellant filed a claim for a schedule award (Form CA-7).
On December 14, 2016 OWCP referred the case record, including Dr. Thompson’s
August 31, 2016 report, to its district medical adviser (DMA) to determine whether appellant had
a ratable hearing loss under the American Medical Association, Guides to the Evaluation of
Permanent Impairment (6th ed. 2009) (hereinafter A.M.A., Guides).
In a December 20, 2016 report, Dr. Jeffrey M. Israel, a Board-certified otolaryngologist
and OWCP medical adviser, reviewed appellant’s records, a May 26, 2016 statement of accepted
facts, and Dr. Thompson’s August 31, 2016 report. He noted that the earliest audiograms in the
record, dated 1977 to 1992, showed normal hearing bilaterally, but serial audiograms thereafter
showed a progressive high-frequency sensorineural hearing loss (SNHL). Dr. Israel further
noted that the latest audiogram, dated August 31, 2016, revealed normal hearing bilaterally from
250 Hz to 2 KHz. From there, both ears drop to a 6 KHz acoustic notch at 50 dB (moderate)
with recovery to 45 dB at 8 KHz. Dr. Israel opined that the patterns were suggestive of an
SNHL due at least in part to noise-induced, work-related acoustic trauma. He further found that
hearing impairment calculated under the A.M.A., Guides (6th ed. 2009) revealed a bilateral
monaural loss of zero, as well as a binaural loss of zero. The December 20, 2016 report included
hearing loss impairment calculations based on the August 31, 2016 audiogram results.3

2

In his current position as a general foreman, appellant indicated that since 1989 he had been exposed to noise
approximately two to three hours per day. This included noise from welding, grinding, impact wrenches, sand
blasting, high-pressure air testing, and general industrial process noise. Appellant also explained that some hours
were spent in confined spaces where the noise was dramatically amplified. He further indicated that he wore
earplugs when required.
3

The August 31, 2016 audiogram noted losses at the frequencies of 500, 1,000, 2,000, and 3,000 hertz (Hz). The
right ear losses were recorded as 20, 15, 10 and 35 decibels (dB). The left ear losses were recorded as 5, 5, 10 and
35 dB.

2

Dr. Israel also indicated that there were no other hearing impairment calculations in the record
with which to compare.
In a December 30, 2016 decision, OWCP determined that appellant was not entitled to a
schedule award. It found the medical evidence of record did not establish that appellant’s
hearing loss was severe enough to be considered ratable under the A.M.A., Guides.
LEGAL PRECEDENT
Section 8107 of FECA sets forth the number of weeks of compensation to be paid for the
permanent loss of use of specified members, functions and organs of the body.4 FECA,
however, does not specify the manner by which the percentage loss of a member, function or
organ shall be determined. To ensure consistent results and equal justice under the law, good
administrative practice requires the use of uniform standards applicable to all claimants. The
implementing regulations have adopted the A.M.A., Guides as the appropriate standard for
evaluating schedule losses.5 Effective May 1, 2009, schedule awards are determined in
accordance with the sixth edition of the A.M.A., Guides (2009).6
The method of evaluating permanent impairment due to hearing loss is set forth under
Chapter 11, Section 11.2, Hearing and Tinnitus, A.M.A., Guides at 248-51 (6th ed. 2009). Using
the frequencies of 500, 1,000, 2,000 and 3,000 Hz, the losses at each frequency are added up and
averaged.7 Then, the “fence” of 25 dB is deducted because, as the A.M.A., Guides points out,
losses below 25 dB result in no impairment in the ability to hear everyday speech under everyday
conditions.8 The remaining amount is multiplied by a factor of 1.5 to arrive at the percentage of
monaural hearing loss.9 The binaural loss is determined by calculating the loss in each ear using
the formula for monaural loss; the lesser loss is multiplied by five, and then added to the greater
loss and the total is divided by six to arrive at the amount of the binaural hearing loss.10
ANALYSIS
The Board finds that the case is not in posture for decision regarding whether appellant
met his burden of proof to establish a ratable hearing loss for schedule award purposes.
4

For complete loss of hearing of one ear, an employee shall receive 52 weeks’ compensation. 5 U.S.C.
§ 8107(c)(13). For complete loss of hearing of both ears, an employee shall receive 200 weeks’ compensation. Id.
5

20 C.F.R. § 10.404.

6

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability
Claims, Chapter 2.808.6a (February 2013).
7

A.M.A., Guides 250 (6th ed. 2009).

8

Id. at 250-51.

9

Id.

10

Id.

3

In deciding matters pertaining to a given claimant’s entitlement to FECA benefits,
OWCP is required both by statute and regulation to make findings of fact.11 The procedure
manual further specifies that a final decision of OWCP “should be clear and detailed so that the
reader understands the reason for the disallowance of the benefit and the evidence necessary to
overcome the defect of the claim.”12
In its December 30, 2016 decision denying appellant’s claim for a schedule award,
OWCP similarly concluded without explanation that the medical evidence revealed that his
hearing loss was not severe enough to be considered ratable under the A.M.A., Guides. The
decision did not specify what medical evidence OWCP considered or how or why the evidence
of record was deemed insufficient to establish entitlement to a schedule award for hearing loss.
As noted, an OWCP decision “shall contain findings of fact and a statement of reasons.”13
Moreover, the procedure manual provides that a formal schedule award denial should include a
full discussion of the weight of medical evidence used to determine that the impairment was zero
percent, and therefore, a schedule award was not payable.14 Because OWCP’s December 30,
2016 decision does not fully comply with statutory and regulatory requirements, the decision will
be set aside.15 Accordingly, the case shall be remanded for a proper review of the evidence and
issuance of a de novo decision.
CONCLUSION
The case is not in posture for decision.

11

Pursuant to 5 U.S.C. § 8124(a), OWCP “shall determine and make a finding of facts and make an award for or
against payment of compensation.” Additionally, 20 C.F.R. § 10.126 provides in pertinent part that the final
decision of OWCP “shall contain findings of fact and a statement of reasons.”
12

See Federal (FECA) Procedure Manual, supra note 6 at Chapter 2.1400.5c(3)(e) (February 2013). See also
D.K., Docket No. 15-1769 (issued April 4, 2016); G.J., Docket No. 14-528 (issued October 16, 2014).
13

20 C.F.R. § 10.126.

14

Federal (FECA) Procedure Manual, supra note 6 at Chapter 2.808.8e(2).

15

20 C.F.R. § 10.126; 5 U.S.C. § 8124(a).

4

ORDER
IT IS HEREBY ORDERED THAT the December 30, 2016 decision of the Office of
Workers’ Compensation Programs is set aside, and the case is remanded for further action
consistent with this decision.
Issued: July 24, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

